In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00119-CR


                     KIMBERLY DEANN MAHONEY, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 244th District Court
                                    Ector County, Texas
             Trial Court No. C-18-0936-CR, Honorable James M. Rush, Presiding

                                     June 26, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Pending before this court is the motion of appellant Kimberly Deann Mahoney to

dismiss her appeal. Appellant and her attorney have signed the motion. TEX. R. APP. P.

42.2(a). As no decision of the court has been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.

                                                        James T. Campbell
                                                           Justice
Do not publish.